Mr. Justice Thacher
delivered the opinion of the court.
Writ of error to the circuit court of Madison county. This was an action of assumpsit, to which a special plea of set-off only was filed, and upon which issue was taken.
It has been held by this court that the plea of set-off does not exist in this state, and, if pleaded, is a nullity. Houston v. Smith, 2 S. & M. 599. The principle of set-off was unknown at common law. It was introduced into the English practice by stat. 4 Anne, c. 17, and its application was subsequently enlarged by stat. 5 Geo. 2, c. 20. The right of set-off in the practice of this country is derived from the statutes]of the different states, and the mode of availing of that right is also provided by their statutes. For instance, in Massachusetts, a set-off may be tried in all cases when any issue to the country is joined, without any plea; and in all actions, except assumpsit, in which an issue to the country is not otherwise formed, the defendant may plead that he does not owe the sum demanded by the plaintiff, which shall be deemed a good plea for the purpose of forming an issue upon which to try the defendant’s demand in set-off. Rev. Code of Mass. 585, sec. 18. The statutes of England, which give the plea of set-off, not being in force in this state, and our statutes only giving the right of set-off, and not the plea, it remains to inquire under what form of plea we can exercise the right. A comparison of all the statutes of Mississippi which bear upon the subject, such as H. H. 589, sec 4,590, sec. 7, and 615, sec. 5, indicate the plea of payment as the appropriate means of raising an issue upon which to try a demand in set-off, and the practice and decisions of this state have been in accordance with this conviction.
*419In this case, the plea of set-off having been a nullity, the response to the plea was likewise a nullity, and there was therefore, in contemplation of law, no issue joined. If we are to consider that no plea was filed, then it was irregular to proceed before a jury as on an issue. Wilkinson v. Patterson, 6 H. 193. But what is the result of having gone to trial on an issue to a plea of set-off? The defendant below cannot complain, because it was his plea; the plaintiff cannot complain, because he took issue. We are inclined to regard the plea as that kind of mispleading which is cured by the verdict under the statute; and, therefore, adjudge that the judgment below be affirmed.